Citation Nr: 0801829	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded this case in June 2007 for further 
development.  


FINDINGS OF FACT

1.  There is no evidence of a chronic low back disorder 
during service or of arthritis in the low back within one 
year after service, and there is probative medical evidence 
against a link between the veteran's current low back 
disorders and his period of active military service - 
including the strain treated during service.   

2.  The veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
service, and low back arthritis may not be presumed to have 
been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Concerning the TDIU claim, the provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on this appeal 
since the law, and not the underlying facts or development of 
the facts is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  Here, the veteran simply 
has no service-connected disabilities.  As such, no 
reasonable possibility exists that VCAA notice on this issue 
would aid in substantiating the claim.  Therefore, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  So even though there has not been any VCAA notice on 
the TDIU issue, this is inconsequential and, therefore, at 
most harmless error.  See 38 C.F.R. § 20.1102.

As to the low back disorder claim, review of the claims 
folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The duty to notify was accomplished by way of a July 2004 
VCAA letter from the RO to the veteran.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate the 
service connection for a low back disorder claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting he 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The RO correctly issued the July 2004 VCAA notice letter 
prior to the December 2004 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so not providing additional notice concerning these 
downstream elements of the claim is moot and, therefore, at 
most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in content of VCAA 
notice is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

As already alluded to, the TDIU claim could not have been 
awarded as a matter of law.  As to the low back disorder 
claim, the Board finds that to the extent it may be argued 
there is a presumption of prejudice due to the lack Dingess 
notice, this has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on his contentions and the communications provided to him by 
VA over the course of this appeal, he reasonably understands 
from the notice provided what was needed.

Specifically, the veteran submitted private medical evidence 
and personal statements, showing actual knowledge of the 
evidence required to substantiate his low back disorder 
claim.  In addition, the July 2004 VCAA notice provided by 
the VA is clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to show service connection for a low back disorder.  
Neither the veteran nor his representative has indicated that 
any additional pertinent evidence remains outstanding.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his low back disorder 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)     

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs) and obtained a VA examination 
and opinion.  The veteran has not identified or authorized 
the release of any additional private medical records other 
than those he has already submitted.  The Board is also 
satisfied as to compliance with its June 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  However, in July 2005, the SSA 
indicated that after an exhaustive search, they were not able 
to locate his folder.  The VA can end its efforts to obtain 
medical records from a Federal agency, including the SSA, if 
the VA is informed that the requested records do not exist.  
38 C.F.R. § 3.159(c)(2).  Here, further efforts to obtain 
these records are clearly not warranted since they would 
provide no reasonable possibility of substantiating the 
claim, since the evidence of record is clearly against the 
low back disorder claim.  See 38 U.S.C.A. §§ 5103A(a).  
As noted above, there is no indication that any other 
additional evidence remains outstanding.  Therefore, the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 497.  

For the showing of chronic disease in service, (or within a 
presumptive period per 
§ 3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.  

Some diseases on the other hand are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Analysis - Low Back Disorder

The veteran maintains that his current low back problems 
resulted from an injury sustained during service when 
helicopters dropped barrels onto the ground hitting his low 
back.  His DD Form 214 does confirm he was a supply handler.  
He asserts that, since the low back injury during service, he 
has experienced low back pain a couple of times each year.  
More recently, he asserts his low back disorder has worsened, 
forcing him to retire at age 59.  See his March 2004 claim; 
July 2004 statement; and the report of the June 2007 VA 
examiner.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this vein, the June 2007 VA 
examiner diagnosed the veteran with lumbar spine stenosis, 
degenerative disc disease, and facet arthropathy.  In 
addition, private treatment records and magnetic resonance 
imaging (MRI) reports dated from 2003 to 2007 confirm these 
diagnoses, as well as listing severe low back arthritis and a 
herniated disc.  Thus, there is sufficient evidence of 
current low back disorders.  Consequently, the determinative 
issue is whether his current low back disorders are somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for a low back disorder is not warranted.  
Concerning this, SMRs do reveal the veteran received 
treatment while in the military for low back pain in April 
and August 1966.  There is no mention of the specific barrel 
incident he now alleges, as the precipitant for that 
treatment, but in any event he received a diagnosis of low 
back strain on both occasions.  He was treated with 
medications, bed rest, a heating pad, and advised not to lift 
anything for four days.  There were no further complaints, 
treatment, or diagnoses of a low back disorder during the 
remainder of his military service.  In fact, when he had his 
separation examination in July 1967, he did not report any 
low back pain, and no low back disorder was found upon 
objective clinical examination.  Thus, his SMRs reveal a low 
back strain that was acute and transitory in nature and 
resolved without chronic residual disability.  His SMRs, as a 
whole, provide evidence against a finding for a chronic low 
back disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.

Post-service, since there is no objective indication of 
arthritis within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.

In addition, the evidence as a whole does not show continuity 
of symptomatology since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges that in his 
July 2004 statement the veteran reported receiving 
intermittent treatment for his low back during the years 
since service, but he also said the records of this treatment 
were unavailable to document it actually occurred.  He later 
clarified to the June 2007 VA examiner that he did not seek 
treatment for a low back disorder for "many years" after 
service, although he had still experienced intermittent low 
back pain several times a year since service, gradually 
worsening over time.  In this regard, he is indeed competent 
to report low back pain from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Here, the veteran's lay contentions in 
this case are outweighed by the post-service medical record 
which, as a whole, indicates he did not receive treatment for 
low back pain until decades after his discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and his 
subsequent reported symptoms and/or treatment is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
affords the veteran's lay statements less probative weight in 
light of the lack of corroborating medical evidence upon 
discharge from service and thereafter.  Simply put, 
his lay contentions regarding his low back symptomatology are 
outweighed by the available medical evidence.

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between his current low back disorders and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.  
In particular, the June 2007 VA examiner opined that he did 
"not believe [the veteran's] two lumbar strains in the 
service would have been the main contributing factor to his 
eventual development of lumbar degenerative disc disease, 
arthritis and spinal stenosis."  The examiner added that the 
veteran's present low back symptoms and diagnoses "are less 
likely than not" related to his lumbar strains during 
service.  In this regard, the examiner documented the 
veteran's extensive post-service history in masonry, 
providing evidence of an intercurrent cause for his current 
low back disorders under 38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for a TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent. Id.  



A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability:  that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

Analysis - TDIU

In this case, upon review of the entire claims folder, the 
veteran does not have a single service-connected disability 
(keeping in mind the Board just denied the claim concerning 
his low back disorders).  Therefore, the percentage criteria 
of 38 C.F.R. § 4.16(a) are not met.  Furthermore, absent any 
service-connected disabilities, it follows there is also no 
basis for an extra-schedular award of a TDIU.  
38 C.F.R. § 4.16(b).  In essence, under both the objective 
and subjective criteria, a TDIU claim is predicated upon the 
existence of a service-connected disability, which the 
veteran simply does not have.  Although evidence of record 
does show that his low back disorder significantly impacts 
his ability to obtain substantially gainful employment in 
masonry or in other labor-intensive work, this disorder is 
not service connected, for the reasons discussed earlier in 
this decision. 

Therefore, the Board finds that the criteria for awarding a 
TDIU are not met on either a schedular or extra-schedular 
basis.  38 C.F.R. § 4.16(a) and (b).  Moreover, because the 
law, and not the evidence, is dispositive of the claim, it 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Service connection for a low back disorder is denied.    

A TDIU also is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


